Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The appeal is taken from an order of the Probate Court of Santa Clara county, setting aside a judgment rendered by that Court refusing to admit a will to probate. This is not an appealable order. The cases in which an appeal may be taken from an order or judgment of the Probate Court, are fixed by the two hundred and ninety-seventh section of the Act to Regulate the Settlement of the Estates of Deceased Persons. The order appealed from in this case is not included in the provisions of that section. Sec. 300 was only intended to apply to the mode and manner of appealing. It cannot be construed as giving a right of appeal, in any case not provided for in the former section.
Appeal dismissed.